Case 8:21-cv-00581-SDM-TGW Document 11-1 Filed 03/16/21 Page 1 of 7 PageID 221




                           EXHIBIT A
Case 8:21-cv-00581-SDM-TGW
           Case MDL No. 2599 Document 11-1
                                      1156 Filed
                                            Filed03/16/21
                                                  03/16/21 Page
                                                           Page21of
                                                                  of76PageID 222




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

                                              MDL NO. 2599
 IN RE:
 TAKATA AIRBAG PRODUCTS
 LIABILITY LITIGATION
 _______________________________/

                     NOTICE OF POTENTIAL TAG-ALONG ACTIONS

        Pursuant to Rule 7.1(a) of the Rules of Procedure for the Judicial Panel on Multidistrict

 Litigation, Plaintiffs, Nermina Alimanovic and Elvir Islamovic, write to notify the Panel of the

 potential tag-along action listed on the attached Schedule of Actions.

        The docket sheets and federal court complaint for this action is also attached as collective

 EXHIBIT A.

 Dated: March 16, 2021                        Respectfully submitted,


                                              /s/ Andrew Parker Felix, Esq.
                                              ANDREW PARKER FELIX, ESQ.
                                              Florida Bar No.: 0685607
                                              Morgan & Morgan, P.A.
                                              20 North Orange Avenue, Suite 1600
                                              Orlando, FL 32801
                                              Telephone: (407) 244-3209
                                              Email: andrew@forthepeople.com
                                              Counsel for Plaintiffs




                                            Page 1 of 6
Case 8:21-cv-00581-SDM-TGW
           Case MDL No. 2599 Document 11-1
                                      1156 Filed
                                            Filed03/16/21
                                                  03/16/21 Page
                                                           Page32of
                                                                  of76PageID 223




                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION

                                           MDL NO. 2599
 IN RE:
 TAKATA AIRBAG PRODUCTS
 LIABILITY LITIGATION
 _______________________________/

   SCHEDULE OF ACTIONS FOR NOTICE OF POTENTIAL TAG-ALONG ACTIONS

      Plaintiff         Defendant            District        Civil Action No.     Judge
 1 Nermina         Mercedes-Benz USA,       Middle        8:21-cv-00581-SDM-    Merryday
   Alimanovic;     LLC; Mercedes-Benz       District of   TGW
   Elvir Islamovic Research and             Florida –
                   Development North        Tampa
                   America, Inc.;           Division
                   Daimler North
                   America Corporation;
                   Daimler AG




                                          Page 2 of 6
Case 8:21-cv-00581-SDM-TGW
           Case MDL No. 2599 Document 11-1
                                      1156 Filed
                                            Filed03/16/21
                                                  03/16/21 Page
                                                           Page43of
                                                                  of76PageID 224




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

                                              MDL NO. 2599
 IN RE:
 TAKATA AIRBAG PRODUCTS
 LIABILITY LITIGATION
 _______________________________/

                                      PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

 Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of Potential

 Tag-Along were served via email on all counsel of record on the below service list, unless

 otherwise sent by U.S. Mail as indicated below.

 The above-listed notice was served by U.S. Mail on March 9, 2021 on the following:

 Garrett Sanderson, III
 Squire Patton Boggs (US) LLP
 275 Battery Street, Suite 2600
 San Francisco, California 94111
 Telephone: 415-743-2578
 Email: garrett.sanderson@squirepb.com
 Counsel for Defendants in Alimanovic/Islamovic Action

 Mercedes-Benz USA, LLC
 One Mercedes-Benz Drive
 Sandy Springs, GA 30328-4312

 Mercedes-Benz Research and Development North America, Inc.
 309 N Pastoria Ave.
 Sunnyvale, CA 94085

 Daimler North America Corporation
 3953 Research Park Dr.
 Ann Arbor, MI 48108

 Daimler AG
 Mercedesstrasse 137 Stuttgart, 70327 Germany




                                             Page 3 of 6
Case 8:21-cv-00581-SDM-TGW
           Case MDL No. 2599 Document 11-1
                                      1156 Filed
                                            Filed03/16/21
                                                  03/16/21 Page
                                                           Page54of
                                                                  of76PageID 225




                                        SERVICE LIST

                                     Plaintiff’s Lead Counsel
 Curtis Bradley Miner                              Peter Prieto
 Colson Hicks Eidson, P.A.                         Matt Weinshall
 255 Alhambra Circle, PH                           Podhurst Orseck, P.A.
 Coral Gables, Florida 33134                       SunTrust International Center
 305-476-7400                                      One S.E. 3rd Avenue, Suite 2300
 Email: curt@colson.com                            Miami, FL 33131
 Plaintiffs’ Personal Injury Track Lead            305-358-2800
 Counsel                                           Email: pprieto@podhurst.com
                                                   Email: mweinshall@podhurst.com
                                                   Chair Lead Counsel for Plaintiffs

 David Boies                                     Todd Smith
 Boies, Schiller & Flexner LLP                   Power, Rogers & Smith P.C.
 333 Main Street                                 Three First National Plaza
 Armonk, NY 10504                                70 W. Madison Street, 55th Floor
 914- 749-8200                                   Chicago, Illinois 60602
 Email: dboies@bsfllp.com                        312-236-9381
                                                 Email: tsmith@prslaw.com
 Stephen N. Zack                                 Plaintiffs’ Economic Damages Track CoLead
 Mark J. Heise                                   Counsel
 Boies, Schiller & Flexner LLP
 100 Southeast 2nd Street, Suite 2800
 Miami, FL 33131
 305-539-8400
 Email: szack@bsfllp.com
 Email: mheise@bsfllp.com
 Plaintiffs’ Economic Damages Track Co-Lead
 Counsel

                                        Defense Counsel
 Michael L. Mallow                               Keith A. Teel
 Sidley Austin, LLP                              Covington & Burling
 555 West Fifth Street                           850 Tenth Street NW
 Los Angeles, California 90013                   Washington, D.C. 20001
 213-896-6666                                    202-662-6000
 Email: mmallow@sidley.com                       Email: kteel@cov.com
                                                 Lead Counsel for Takata Corporation and
 Eric S. Mattson                                 TK Holdings, Inc.
 Michael C. Andolina
 Sidley Austin, LLP
 One South Dearborn Street
 Chicago, IL 60603
 312-853-4716


                                           Page 4 of 6
Case 8:21-cv-00581-SDM-TGW
           Case MDL No. 2599 Document 11-1
                                      1156 Filed
                                            Filed03/16/21
                                                  03/16/21 Page
                                                           Page65of
                                                                  of76PageID 226




 Email: emattson@sidley.com
 Email: mandolina@sidley.com
 Lead Counsel for American Honda Co., Inc.

 Eric Y. Kizirian                               Terri Steinhaus Reiskin
 Lewis Brisbois Bisgaard and Smith, LLP         Dykema Gossett PLLC
 221 North Figueroa Street, Suite 1200          1300 I Street NW, Suite 300 West
 Los Angeles, CA 90012                          Washington, DC 20005
 213-250-1800                                   202-906-8600
 Email: eric.kizirian@lewisbrisbois.com         Email: treiskin@dykema.com
                                                Lead Counsel for Toyota Motor Sales, U.S.A.,
 Rosemary Joan Bruno                            Inc., Toyota Motor Engineering &
 Buchanan Ingersoll & Rooney PC                 Manufacturing North America, Inc.
 550 Broad Street, Suite 810
 Newark, New Jersey 07102-4582
 973-424-5600
 Email: rosemary.bruno@bipc.com
 Lead Counsel BMW of North America,
 LLC, BMW Manufacturing Co., LLC

 E. Paul Cauley, Jr.                            Jeffrey L. Chase
 Drinker Biddle & Reath                         Herzfeld & Rubin, P.C.
 1717 Main Street, Suite 5400                   125 Broad Street
 Dallas, Texas 75201-7367                       New York, NY 10004
 (469) 357-2503                                 212-471-8460
 Email: paul.cauley@dbr.com                     Email: jchase@herzfeld-rubin.com
 Lead Counsel for Nissan North America,         Lead Counsel for Subaru of America, Inc.
 Inc.

 Renee D. Smith                                 Suhana S. Han
 Leonid Feller                                  Sullivan & Cromwell LLP
 Kirkland & Ellis LLP                           125 Broad Street
 300 North LaSalle, Suite 2400                  New York, New York 10004
 Chicago, IL 60654                              212-558-4000
 312-862-2000                                   Email: hans@sullcrom.com
 Email: Renee.smith@kirkland.com                Lead Counsel for Volkswagen Group of
 Leonid.feller@kirkland.com                     America, Inc.

 Laurie M. Riley
 Jones Walker LLP
 201 South Biscayne Blvd. Suite 2600
 Miami, FL 33131
 305-679-5700
 Email: lriley@joneswalker.com
 Lead Counsel for General Motors LLC




                                          Page 5 of 6
Case 8:21-cv-00581-SDM-TGW
           Case MDL No. 2599 Document 11-1
                                      1156 Filed
                                            Filed03/16/21
                                                  03/16/21 Page
                                                           Page76of
                                                                  of76PageID 227




 Cari K. Dawson                                Thomas Branigan
 Scott A. Elder                                Bowman & Brooke LLP
 Alston & Bird                                 41000 Woodward Avenue, Suite 200 East
 One Atlantic Center                           Bloomfield Hills, MI 48304
 1201 West Peachtree Street                    248-205-3316
 Atlanta, GA 30309-3424                        Email:
 404-881-7766                                  tom.branigan@bowmanandbrooke.com
 Email: cari.dawson@alston.com                 Lead Counsel for BMW North America
 scott.elder@alston.com
 Counsel for Mazda Motor of America

 Garrett Sanderson, III
 Squire Patton Boggs (US) LLP
 275 Battery Street, Suite 2600
 San Francisco, California 94111
 Telephone: 415-743-2578
 Email: garrett.sanderson@squirepb.com
 Counsel for Defendants in
 Alimanovic/Islamovic Action


 Dated: March 16, 2021                    Respectfully submitted,


                                          /s/ Andrew Parker Felix, Esq.
                                          ANDREW PARKER FELIX, ESQ.
                                          Florida Bar No.: 0685607
                                          Morgan & Morgan, P.A.
                                          20 North Orange Avenue, Suite 1600
                                          Orlando, FL 32801
                                          Telephone: (407) 244-3209
                                          Email: andrew@forthepeople.com
                                          Counsel for Plaintiffs




                                         Page 6 of 6
